Citation Nr: 1620183	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD); anxiety; depression; panic disorder; psychosis, not otherwise specified; and social phobia, secondary to service-connected systemic lupus with joint involvement.

2.  Entitlement to an increased rating for systemic lupus with joint involvement, currently evaluated as 60 percent disabling.

3.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In an October 2012 rating decision, the RO granted an increased rating of 60 percent for systemic lupus with joint involvement, effective January 10, 2011.  The issue of an increased rating for systemic lupus with joint involvement remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for systemic lupus with joint involvement  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In correspondence received in October 2012 and July 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative reported that the Veteran wished to withdraw her appeal with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; anxiety; depression; panic disorder; psychosis, not otherwise specified; and social phobia, secondary to service-connected systemic lupus with joint involvement.

2.  In July 2014 correspondence, the Veteran and her representative indicated that the Veteran wished to withdraw her appeal with regard to the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD; anxiety; depression; panic disorder; psychosis, not otherwise specified; and social phobia, secondary to service-connected systemic lupus with joint involvement.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The appellant has met the criteria for withdrawal of an appeal for entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2015).

In October 2012 and July 2013 statements, the Veteran's representative indicated that the Veteran had informed him that she wished to withdraw her claims for psychological conditions, secondary to her service-connected systemic lupus with joint involvement.  See October 2012 and July 2013 correspondence from the Veteran's representative.  In separate statements submitted in July 2014, the Veteran and her representative reported that the Veteran wished to also withdraw her claim for entitlement to a TDIU.  See July 2014 statement from the Veteran and July 2014 statement from the Veteran's representative.

The Board finds that the October 2012, July 2013 and July 2014 written statements from the Veteran and her representative qualify as valid withdrawals of the issues noted under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; anxiety; depression; panic disorder; psychosis, not otherwise specified; and social phobia, secondary to service-connected systemic lupus with joint involvement and entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to these claims, and they are dismissed without prejudice.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

ORDER

The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD; anxiety; depression; panic disorder; psychosis, not otherwise specified; and social phobia, secondary to service-connected systemic lupus with joint involvement is dismissed.

The claim for entitlement to a TDIU is dismissed.






REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The most recent VA examination in connection with the Veteran's service-connected systemic lupus with joint involvement was conducted over two years ago, in September 2013.  The Veteran's representative argues that is likely that the Veteran's disability has increased in severity since that time, and has requested that the Veteran be afforded a new VA examination to evaluate the current severity of her disability.  See April 2016 Written Brief Presentation.  The treatment records suggest another examination is warranted. 

A remand is warranted to obtain a contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

The appellant is advised that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/e-folder.  

2.  Following completion of the above, afford the Veteran a VA examination to determine the current level of severity of his service connected systemic lupus with joint involvement.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.  All pertinent symptomatology and findings must be reported in detail.  Any indicated tests and studies must be accomplished.

The VA examiner must identify all current symptoms, as well as all symptoms present during the period on appeal, related to the Veteran's lupus including, but not limited to, the following symptoms: fatigue, body pain, joint pain, recurrent oral ulcers, discoid lesions, alopecia, Raynaud's phenomenon, pleurisy, nephritis, leucopenia, photosensitive rash, inflammatory arthritis, abdominal problems, Sjögren's syndrome, chronic fatigue, fevers, and headaches. 

The examiner must also state whether the Veteran's symptoms of lupus include exacerbations lasting one week or more two to three times per year and whether the symptoms are acute with frequent exacerbations producing severe impairment of health.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


